Citation Nr: 1547263	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-27 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Within the one-year period from notification of the September 2011 rating decision, wherein the issues of entitlement to service connection for hepatitis C, service connection for anxiety disorder, and whether new and material evidence was received with respect to service connection for hearing loss, VA received a statement from the Veteran's representative at that time.  The September 2012 statement indicated that the Veteran wished to "re-open" a claim for anxiety/depression.  The statement was construed as a timely notice of disagreement with the denial of entitlement to service connection for anxiety disorder in the September 2011 rating decision.  38 C.F.R. § 20.201 (2014).  A Statement of the Case was issued in February 2013 and continued the denial of entitlement to service connection for "acquired psychiatric condition to include anxiety disorder and depressive disorder not otherwise specified."  A separate rating decision was also issued in February 2013 because the Veteran claimed a diagnosis of depression.  Neither a substantive appeal nor a statement that could be liberally construed as a substantive appeal was received within the 60-day period following notification of the February 2013 Statement of the Case.  38 C.F.R. §§ 20.202; 20.302 (2014).  Furthermore, even if the February 2013 rating decision can be considered a separate adjudication of the issue of entitlement to service connection for depression, a statement was not received within the one-year period from notification of the rating decision that could be construed as a notice of disagreement.  38 C.F.R. § 20.201.  Accordingly, the issue of entitlement to service connection for psychiatric disability has not been appealed and is not before the Board at this time.

In addition, the Veteran was previously represented by the Minnesota Department of Veterans Affairs.  In December 2014, VA received a VA Form 21-22 wherein the Veteran appointed the American Legion as his representative.   The Veteran was sent a VA notice letter in June 2015 to clarify his representation.  The letter indicated that if the Veteran did not respond, the American Legion would be recognized as his representative.  The Veteran did not respond and the American Legion completed a written brief in August 2015.  The American Legion has been listed as the Veteran's representative, as shown on the title page of this decision.  

To the extent that additional evidence was associated with the claims folder following the April 2013 Supplemental Statement of the Case, the Board finds that a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ) is not required.  38 C.F.R. § 20.1304.  The evidence is duplicative or otherwise not relevant to the issue on appeal.  

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  


FINDING OF FACT

The Veteran's hepatitis C was initially demonstrated years after service and the most probative evidence does not relate hepatitis C to active service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1131, 5100, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in September 2011 satisfied the duty to notify provisions with respect to service connection.  The letter also notified the Veteran of the evidence pertinent to the establishment of an effective date and disability rating in the event of a grant of service connection for hepatitis C.

VA also satisfied its duty to assist the Veteran.  The Veteran's service medical treatment records, identified VA medical treatment records, and vocational rehabilitation records are associated with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  During the April 2015 hearing, the Veteran testified that he was treated at St. Peter treatment facility in the 1980s, but was informed that the records only went back seven years.  In light of the Veteran's statements regarding the unavailability of the records, the Board finds that a remand to obtain these identified records is not required.  The Veteran was provided a VA examination in September 2011 in relation to his hepatitis C.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA examiner reviewed the claims folder, considered the Veteran's reported risk factors for hepatitis C, and provided a nexus opinion with supporting rationale.  As will be discussed below, the Board recognizes the deficiencies in the VA examiner's opinion.  The VA examiner did not provide a detailed explanation as to why the Veteran's post-service risk factors were identified as the most likely cause for his hepatitis C as opposed to his in-service risk factors.  However, the Board finds that a remand for a new VA opinion is not required as the VA examiner's opinion is bolstered by VA medical treatment records dated in 2011 and 2012.  The VA medical treatment records note that the Veteran had a negative test for hepatitis C in 2007, reported recent drug use, and stated that he did not remember whether he shared drugs with a hepatitis C positive friend.  A November 2012 VA treatment record noted that the examining physician told the Veteran that it was possible that he became hepatitis C positive recently because he was negative for the disease in 2010.  Accordingly, the Board finds that the evidence of record is adequate to adjudicate the issue and a remand is not required.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the issue on appeal, to include the criteria for service connection, was explained by the VLJ.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim of entitlement to service connection for hepatitis C. As such, appellate review may proceed without prejudice to the Veteran.

Legal Criteria and Analysis

The Veteran contends that service connection is warranted for hepatitis C.  He has testified that he believes his diagnosis is related to air gun inoculations during active service, a fight, a tattoo received during basic training, and sharing razors.  He also stated that he used intravenous drugs twice during active service.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  In service connection claims, consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

For claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(a) (2014).  However, the Veteran only reported two incidents of drug use during active service.  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2014).  Accordingly, the provisions of 38 C.F.R. § 3.301 will not be discussed in this case, which is to the Veteran's benefit.  

In regard to service connection claims pertaining to hepatitis C in particular, VA issued a training letter, dated April 17, 2001.  Among other things, the training letter set forth a list of recognized risk factors for contracting hepatitis C that should be taken into consideration when developing and adjudicating a claim of service connection for hepatitis C.  According to the letter, the medical recognized risk factors are: transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.  VBA Training Letter 01-02 (Apr. 17, 2001). 

A VA Fast Letter, which addressed claims for service connection for hepatitis C indicated key points including the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  See VBA Fast Letter 04-13 (June 29, 2004).  Another key point noted was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  Id.  The Fast Letter indicated that the large majority of hepatitis C infections could be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and IV drug use.  Id.  

In addition, VBA Fast Letter 04-13 states:

Population studies suggest hepatitis C can be sexually transmitted.  However, the chance for sexual transmission of [hepatitis C] is well below comparable rates for HIV/AIDS or hepatitis B infection. . . . The hepatitis B virus is heartier and more readily transmitted than [hepatitis C].  While there is at least one case report of hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of hepatitis C being transmitted by an air gun transmission.  The source of infection is unknown in about 10 percent of acute hepatitis C cases and in 30 percent of chronic hepatitis C cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications.

The large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).

Initially, the September 2011 VA examination report shows that the Veteran has a current diagnosis of hepatitis C.  

In terms of an in-service injury, disease, or event, in a signed September 2011 statement, the Veteran stated that in basic training, he and three other GI's took a needle and poked their fingers to draw blood and rubbed fingers together to become blood brothers.  He stated that he played a game called "bloody knuckles" with three other GI's.  The Veteran explained that one must put a closed fist on the table and draw a card from the deck, which would signal how many times the other man could hit your knuckles.  He stated that if you drew a red card, you could draw blood.  He also reported that he had to borrow razor blades from fellow GI's.  

In a risk factors for hepatitis questionnaire, the Veteran stated that he used intravenous drugs but "not until around 2002 I used it a few times by needle with cocaine" and he stated that he also tried it once with a friend in 1976.  He stated that he used intranasal cocaine a few times.  He stated that he did not really engage in high-risk sexual activity but had unprotected sex with women he had been in relationships with for a period of time and with others he used protection.  He stated that in basic training, he and another man put his wife's name on his right arm using three needles and did the tattoo with a bottle of ink.  He stated that he shared razors a couple of times during service.  The Veteran reported that he did not have a blood transfusion.  He stated that he was not sure of any contamination with blood or fluids but "maybe" when he received shots with air guns in basic training.  

The service medical treatment records are absent for any objective evidence of the above identified risk factors for hepatitis C.  A May 1976 periodic report of medical examination shows that all systems were clinically evaluated as normal except for a rash on the groin.  The Veteran noted that he was in good health.  Under the summary of defects and diagnoses, a diagnosis of tinea cruris was listed.  A May 1976 report of medical history shows that the Veteran checked no as to whether he ever had or had now jaundice or hepatitis.  A June 1977 family practice service note indicated that the Veteran presented for evaluation of anorexia and weight loss over the past month.  The examining physician noted that the Veteran denied symptoms of hepatitis.  An assessment of anorexia and weight loss, etiology undetermined and tobacco abuse was listed.  A January 1978 dental service-history questionnaire indicated that the Veteran checked no as to whether he ever had yellow jaundice or hepatitis.  A June 1978 report of medical history shows that the Veteran checked the box "no" as to whether he ever had or have now "jaundice or hepatitis."  In addition, the report of medical history indicated a history of "VD."  A corresponding report of medical examination completed in June 1978 indicated that all systems were clinically evaluated as normal to include the skin.  Under the summary of defects and diagnoses, the examining physician indicated a diagnosis of hearing loss.  

A post-service January 1986 private medical treatment record reflects psychiatric treatment and stated that the Veteran had an adjustment disorder with depressed mood, mixed personality disorder, and mixed substance abuse/dependency to alcohol, marijuana, and cocaine.  

The Veteran was provided a VA medical examination in September 2011.  The examination report listed a diagnosis of hepatitis C and the date of diagnosis was listed as August 15, 2011.  In terms of medical history, it was noted that the Veteran was found to have hepatitis C by blood test in July 2011.  The Veteran reported that he had positive screening tests for HCV in 1996, 2004, and 2010 with negative confirmatory tests.  The Veteran reported a tattoo done while in basic training, sharing razors, playing "bloody knuckles", fights, and a single episode of IV drug use in the service but reported that the needle used was new from a sterile pack.  He also snorted cocaine on one occasion while in the service.  Since military service, he used IV drugs and alcohol to excess requiring treatment and had been incarcerated twice.  He also had at least three major surgeries since discharge but denied receiving a blood transfusion.  There was no known past history of symptomatic hepatitis.  The examiner noted that the Veteran had risk factors to include intravenous drug use or intranasal cocaine use, high risk sexual activity, other direct or percutaneous exposure to blood such as by tattooing, body piercing, acupuncture with non-sterile needles, shared toothbrushes, and/or shaving razors.  The examiner stated that the Veteran reported IV drug use, tattoos and sexual relations with prostitutes on approximately four occasions.  On examination, the examiner noted a tattoo of the name "Loni" on the right forearm, a cross on the right deltoid, and a vertical line on the left deltoid.  

In terms of providing an etiological opinion, the September 2011 VA examiner noted review of the claims folder.  The opinion request as restated in the examination report advised the examiner to consider the claimed risk factors of trying heroin during service, intranasal cocaine, claimed tattoo during service, sharing razor blades in basic training, air gun shots, getting in bloody fights, playing blood knuckles, and becoming blood brothers with other men in service.  The examiner opined that the claimed condition was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The rationale explained that there was no evidence in the available records of hepatitis related illness while in the military service.  The separation examination did not identify the Veteran's current tattoos.  The Veteran stated that the needle used for IV drugs while in the service was sterile and not shared.  The examiner opined that the risk from after service drug and alcohol abuse far exceeded the risk from "in service activities described" in regard to hepatitis C infection and there was no evidence available to support a diagnosis of hepatitis C while in the military service or in the years immediately following military service.  

VA medical treatment records reflect ongoing treatment for hepatitis C.  A September 2011 VA medical treatment record noted that the Veteran had a "PCR 32mil" in July and a negative "HCV PCR" one year ago (positive antibody).  It was noted that he was HCV antibody negative in 2007.  The examining physician stated that the Veteran had recent drug use within the last year to include methamphetamine and cocaine.  The physician noted the possibility of HCV exposure through this route, but that the Veteran did not remember if he ever shared products.  However, he did state that he used with an HCV positive friend.  A November 2012 VA treatment record noted that the Veteran acknowledged drug use in 2011, smoked crack cocaine, and denied sharing any products.  However, when asked further, he stated that he did not remember if he shared while snorting.  The Veteran also had a friend who was HCV positive and reported IV drug use in the mid-1970s.  He stated that he had tattoos while in the military.  The physician noted that it was explained to the Veteran, as previously, that he could have become HCV positive in 2011 since he was negative in 2010.  The assessment stated that the Veteran had a positive test in 2012 and a negative HCV PCR one year ago.  He was negative for HCV antibody in 2007 and never had HCV treatment.  The examining physician stated that the Veteran had multiple drug use history.  

A statement from L.C., who noted that she was married to the Veteran before and while he was in the service, noted that the Veteran did not have a tattoo on his forearm of the name "Loni" before he went into basic training.  She stated that he had the name Loni on his forearm when he returned from service.  A statement from C.R.R., the Veteran's son, noted that his father always had the tattoo of his mom's name, Loni.  He stated that it has "always been said" he got it in basic training.  

The Veteran submitted several articles regarding hepatitis C.  One article noted that "one in 10 US veterans was infected with HCV" and 10 percent of all veterans in the VHA system tested positive for hepatitis C.  Another article noted that veterans with hepatitis C cited a vaccination device once used in basic training, known as an air gun, as the cause of increased HCV diagnoses.  It was noted that problems arose when fluid dispensed from the device, penetrated the skin at a high velocity rupturing blood vessels, and caused blood to splash back towards the device's nozzle.  Consequently, it was noted that the Department of Defense issued a ban on the use of the device within its facilities in 1997.  Another article stated that after infection, hepatitis C may develop over ten to thirty years, usually without symptoms, until it surfaces as chronic active hepatitis.  It was noted that veterans appeared to have unusually high rates of hepatitis C.  Military training and combat offered many opportunities for transmission of blood-borne viral hepatitis through blood-to-blood contact.  Risk factors included medical contact, tattoos, sexual contact, and drug use.  It was stated that sharing drug paraphernalia was the most common cause of HCV transmission for new cases acquired today and a factor in HCV transmission in Vietnam.  

Concerning whether the Veteran's hepatitis C is related to the reported in-service risk factors, the Board finds that the most probative evidence does not support such a relationship.  In this case, the September 2011 VA examiner considered the Veteran's reported risk factors, to include the reports of in-service drug use, but determined that the risk from after service drug and alcohol abuse far exceeded the risk from "in service activities described" in regard to hepatitis C infection.  The examiner stated that there was no evidence available to support diagnosis of hepatitis C while in the military service or in the years immediately following military service.  The Board acknowledges that the September 2011 VA examiner's rationale is deficient as the examiner did not explain why the risk factors after service were given more weight than the Veteran's reported in-service risk factors.  Nonetheless, the Board finds that the other objective competent and probative evidence does not support a relationship between the Veteran's service and his current hepatitis C.  

Prior to addressing the other probative evidence, the Board acknowledges that the September 2011 VA examiner's negative opinion is based, in part, on the lack of objective evidence during active service as to the presence of a tattoo.  As noted above, the Veteran testified before the undersigned VLJ, and submitted statements from his ex-wife and his son, wherein it was stated that he had the tattoo of the name "Loni" completed during active service.  The Veteran's son's statement is entitled to low probative value as the Veteran's son only noted that it had "always been said" that the Veteran had the tattoo completed during active service and not that he witnessed that tattoo during that time period or immediately after the Veteran's separation from active service.  As to the Veteran's statements and statement of his ex-wife, the Board attributes greater probative value to the records dated contemporaneous with service.  The Veteran underwent two examinations during active service, including one at separation from active service.  The examination reports included examinations of the skin and the examination reports did not describe the presence of any tattoo.  The service medical treatment records are otherwise absent for any indication of a tattoo.  Further, as addressed above, the September 2011 VA examiner opined that the Veteran's hepatitis C was most likely due to post-service related activities to include drug use.  In this respect, the Veteran reported in his hepatitis C questionnaire that he did not use intravenous drugs until 2002 and used it a few times with a needle.  He stated he used heroin once in 1976 and did not like it.  However, a January 1986 private medical treatment record noted that the Veteran was abusing alcohol and cocaine, among other drugs.  Further, VA medical treatment records dated in 2011 noted that the Veteran reported drug use in the past year.  Accordingly, the Board does not find the Veteran credible as to the frequency and circumstances of his drug use after service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements. . . ."); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).

Concerning a relationship between the Veteran's hepatitis C and his identified risk factors, not including his reports regarding a tattoo completed during active service, which the Board has found to not be credible, the Board assigns great probative value to the VA examiner's opinion and the VA treatment records dated in 2011 and 2012, which support the VA examiner's opinion.  The identified VA medical treatment records in 2011 and 2012 indicated the possible recent infection of hepatitis C given the Veteran's negative test in 2007 and recent drug use.  The examining physician also noted that the Veteran stated that he had a friend who was positive for hepatitis C and noted that he could not remember whether they shared drugs together.  The Board finds that the VA treatment records provide further support for the VA examiner's conclusion given the identification of a negative finding for hepatitis C in 2007, decades after the Veteran's separation from active service.  Accordingly, as the most probative evidence does not support a relationship between the Veteran's current hepatitis C and his active service, service connection is not warranted.  

Concerning the medical treatise evidence received in connection with his claim, the Board recognizes that medical treatise evidence may constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (2014).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); see also Libertine v. Brown, 9 Vet. App. 521 (1996).  In this case, the prevalence of veterans with diagnoses of hepatitis C and listed risk factors of hepatitis C do not represent probative evidence as to a relationship between the Veteran's current hepatitis C and his active service.  Again, the Board finds that the September 2011 VA examiner's opinion and the VA treatment records are entitled to great probative value as they specifically address the Veteran's particular risk factors and history.    

To the extent that the Veteran believes that his hepatitis C is related to active service, the Board finds that the etiology of his hepatitis C is a complex issue and does not lend itself to lay opinion evidence.  A diagnosis of hepatitis C, and/or the etiology thereof, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As the Veteran has not demonstrated that he has expertise in medical matters, he is not competent to render an opinion regarding the etiology of his hepatitis C.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Board assigns greater probative value to the VA medical treatment records and VA examination report regarding the etiology of the Veteran's hepatitis C.  

In light of the above, the Board finds that the most probative evidence does not support a relationship between the Veteran's current hepatitis C and his active service.  A preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim for service connection for hepatitis C must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


